DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 12/18/2020.
Claims 1-8 and 10-31 are pending. Claims 1, 6, 17 and 23 are the base independent claims. Claims 4, 6, 10, and 22-24 are amended.  Claim 31 is newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020, 12/11/2020 was filed before the mailing date of the instant Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendment
Regarding claim 1, Applicant files arguments: see page 12, “Moreover, it is well known that ‘UL grant’ is mainly used for notifying UE with uplink grant resources, but ‘UL grant’ should not be treated as control information. Specifically, in the communication field, control information in the present application is limited to specific control signaling, such as RRC, PDCCH, etc…”
--In response, the arguments have been fully considered but they are not persuasive.  First, Examiner clarifies that the limitation recites “determining, by a network device, control information, wherein the control information comprises uplink grant resources information…”  In other words, the claimed control information includes UL grant.  Moreover, Applicant argues the control information in the present application is limited to specific control signaling, such as RRC, PDCCH, etc, and Examiner respectfully disagrees because the support of Applicant’s assentation cannot be located in the Specification of the application.  Therefore, when BRI is taken, it is reasonable to interpret the UL grant as a form of control information since the UL grant can be sent by a base station to control resource allocation and/or uplink scheduling of the UE.
Back to Applicant’s initial argument, in page 12: “…However, based on Babaei, there is no inspiration about how the UL grant to indicate the LBT priority class, thereby there is no inspiration about how to obtain the LBT priority class. In contrast, the present application explicitly provides the multiplexing manner information, wherein the multiplexing manner information and uplink grant resources information are in the same control information…”
--In response, the arguments have been fully considered but they are not persuasive.  Again, as Examiner explained, the claimed control information at best is interpreted as information sent by a base station.  In nowhere the Specification defines the control information is a single piece of information such as a packet.  According to the claim language, uplink grant resources information and multiplexing manner information are determined by a network device as control information, and the control information is transmitted to the terminal device.  Therefore, one skill in the art may interpreted that the uplink grant resources information and multiplexing manner information are both transmitted to the terminal device.  In one example, Babaei 
Applicant further extends the arguments: “…Based on the above, after the terminal device receives the control information, it can directly obtain the multiplexing manner information. More specifically, in Babaei, there is no multiplexing manner information that is transmitted simultaneously with the uplink grant resources information…”
--In response, the arguments have been fully considered but they are not persuasive.  Even though the claim language does not specify transmitting uplink grant resources information and multiplexing manner information as in one packet to the terminal device, Examiner can still clarify that Babaei discloses (e.g. in par 175) a UE may receive grants for transmission on one or more first radio resource type and one or more second radio resource type in a TTI, thus Babaei at least discloses the UE can receive uplink grant resources information and multiplexing manner information simultaneously.  In fact, Babaei discloses a uplink grant for indicating LBT priority class (e.g. in par 169) and discloses resources allocation can be based on priority such that the PBR of a logical channel may be transmitted on both the first radio resource type (e.g., licensed cells) and the second radio resource type (e.g., LAA SCells) and may be first mapped to remaining resources (if any) on the grouped grants for the second radio resource type (e.g., LAA SCells), and then mapped to remaining resources (if any) on the grouped grants for the first radio resource type (e.g., licensed cells) (e.g. in par 182). Therefore, Babaei discloses both of the limitation for “indicating a multiplexing manner of remaining uplink grant resources” and “the uplink grant resources information.”

Regarding other base claims, because the patent scopes of the limitations in the independent claims are the same as in claim 1, therefore the claims are rejected based on the same reason given to claim 1 mutatis mutandis.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-8 and 10-31 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Babaei et al (US 2017/0318594).
Regarding claim 1, Babaei discloses a method for multiplexing uplink grant resources, comprising:
determining, by a network device (fig. 4; e.g. base station 401), control information (par 144; e.g. control the scheduling of uplink data), wherein the control information comprises uplink grant resources information (par 158; e.g. UL grant) and multiplexing manner information (par 175-177; e.g. scheduling or grouping mechanism or additional criteria for the resource allocation; NOTE: under BRI, the various terms read on the multiplexing manner, hence rejection under combination of 102/103 is applied), wherein, the uplink grant resources information is used for indicating uplink grant resources configured by the network device for a terminal device (par 158-174; e.g. BS determines what UL grant to provide to the UE), the multiplexing manner information is used for indicating a multiplexing manner of remaining uplink grant resources (par 179; e.g. BS determines how remaining resources from the UL grant is allocated according to the scheduling/grouping mechanism; thus it reads on a multiplexing manner for the UE), wherein the remaining uplink grant resources are uplink grant resources in the uplink grant resources except a part of uplink grant resources used for carrying data in one or more par 179-182; at least in one embodiment, remaining resources are allocated to the second radio resource type except a part of resources used for carrying data in logical channels (LC) for the first radio resource type; also see example in fig. 12 and par 183-186); and
transmitting, by the network device, the control information to the terminal device (par 143; e.g. BS may transmit the UL grant in downlink signaling; also par 169).

Regarding claims 6, 17 and 23, Babaei also discloses the related terminal device and network device for performing a similar method as claim 1 as in the rejection mapping above, Babaei further discloses the terminal device and network device comprising: transceivers and processors (fig. 4; e.g. communication interfaces and processors for the base station and wireless device).

Regarding claims 2 and 18, Babaei discloses:
receiving, by the network device, a resource scheduling request transmitted by the terminal device (par 165; e.g. scheduling request (SR) including BSR), wherein the resource scheduling request is used for indicating a data amount of data to be transmitted of the terminal device and a logical channel carrying the data to be transmitted (par 158; e.g. buffer status reporting (BSR) which indicates LC group ID and its UL buffer status); and
par 158; e.g. BS determines UL grant according to the BSR and QoS feature for the LC).

Regarding claims 3, 19 and 25, Babaei discloses:
wherein, the multiplexing manner comprises at least one of the following manners: a global logical channel multiplexing manner, a partial logical channel multiplexing manner and an undefined logical channel multiplexing manner (fig. 12; in the embodiment, resources are multiplexed based on the grouping of logical channels).

Regarding claims 4, 21 and 28, Babaei discloses:
transmitting, by the network device, priority indication information to the terminal device, wherein the priority indication information is used for the terminal device to determine a priority for each logical channel of a target logical channel to multiplex the remaining uplink grant resources, and the target logical channel is a logical channel that can multiplex the remaining uplink grant resources, and wherein, the priority indication information is also used for the terminal device to determine priorities that different data packets in the each logical channel multiplex the remaining uplink grant resources (fig. 12; the LCs are prioritized, hence priority information used and the priority configured by the BS for the UE; par 174, eNB may signal the LBT priority class; also see par 144 and par 182).

Regarding claim 5, Babaei discloses:
wherein, the priority indication information is used for indicating that the terminal device determines the priority for the each logical channel to multiplex the remaining uplink grant resources according to a service type of data that can be transmitted by a data radio bearer (DRB) corresponding to the each logical channel; or, the priority indication information is used for indicating that the terminal device determines the priority for the each logical channel to multiplex the remaining uplink grant resources according to a parameter configured by high layer signaling (par 284; the one or more RRC messages may further comprise a logical channel priority); or, the priority indication information is used for indicating the priority for the each logical channel to multiplex the remaining uplink grant resources (par 144; e.g. the eNB may control the scheduling of uplink data by configuring the following parameters for a logical channel (e.g. mapped one-to-one to a DRB) at the MAC layer: Priority, Prioritized Bit Rate (PBR), and Bucket Size Duration (BSD)).

Regarding claim 20, Babaei discloses:
transmit priority indication information to the terminal device, wherein the priority indication information is used for the terminal device to determine a priority for each logical channel of a target logical channel to multiplex the fig. 12; the LCs are prioritized, hence priority information used and the priority configured by the BS for the UE; par 174, eNB may signal the LBT priority class; also see par 144 and par 182).

Regarding claim 7, Babaei discloses:
wherein, the uplink grant resources correspond to one or more logical channels used for carrying data to be transmitted; the remaining uplink grant resources comprises resources that does not fill up the data to be transmitted in the uplink grant resources (par 179-183; at least in one embodiment, grant for radio resource type 1 corresponds to the LCs and remaining resources are allocated to type 2 which is not filled in the type 1; also see fig. 12).

Regarding claim 8, Babaei discloses:
transmitting, by the terminal device, a resource scheduling request to the network device (par 165; e.g. scheduling request (SR) including BSR) before receiving the control information, wherein the resource scheduling request is used for indicating a data amount of data to be transmitted of the terminal device and a logical channel carrying the data to be transmitted (par 158; e.g. buffer status reporting (BSR) which indicates LC group ID and its UL buffer status).


determining, by the terminal device, a multiplexing manner of the remaining uplink grant resources according to the multiplexing manner information (par 179-182; e.g. UE determines how remaining resources from the UL grant is allocated according to the scheduling/grouping mechanism; thus the information reads on a multiplexing manner for the UE).

Regarding claim 11, Babaei discloses:
wherein, the multiplexing manner comprises at least one of the following manners: a global logical channel multiplexing manner, a partial logical channel multiplexing manner and an undefined logical channel multiplexing manner (fig. 12; in the embodiment, resources are multiplexed based on the grouping of logical channels).

Regarding claim 12, Babaei discloses:
wherein, the global logical channel multiplexing manner comprises multiplexing the remaining uplink grant resources for all logical channels with a service carried thereon according to a specific priority order (fig. 13; e.g. data of logical channels are allocated based on logical channel priority order).

Regarding claims 13 and 26, Babaei discloses:
determining, by the terminal device, one or more target logical channels according to the multiplexing manner (fig. 12; e.g. LC can be determined based on grouping/scheduling), wherein the target logical channel is a logical channel that can multiplex the remaining uplink grant resources (fig. 12; e.g. LC3 is a target LC in the type 2);
determining, by the terminal device, a priority for each logical channel of the target logical channel to multiplex the remaining uplink grant resources; and
multiplexing, by the terminal device, the remaining uplink grant resources according to the priority for the each logical channel to multiplex the remaining uplink grant resources (fig. 12; e.g. LC3 has higher priority than LC4, and the resource allocation is based on the priority order).

Regarding claims 14 and 27, Babaei discloses:
wherein, the method further comprises: receiving, by the terminal device, priority indication information transmitted by the network device, wherein the priority indication information is used for the terminal device to determine the priority for the each logical channel to multiplex the remaining uplink grant resources; wherein, the determining, by the terminal device, a priority for each channel of the target logical channel to multiplex the remaining uplink grant resources comprises: determining, by the terminal device, the priority for the each logical channel to multiplex the remaining uplink grant resources according to the priority indication information (par 144; e.g. the eNB may control the scheduling of uplink data by configuring the following parameters for a logical channel (e.g. mapped one-to-one to a DRB) at the MAC layer: Priority, Prioritized Bit Rate (PBR), and Bucket Size Duration (BSD); hence priority information is carried in the configuration to the UE).

Regarding claims 15 and 29, Babaei discloses:
wherein, the priority indication information is used for indicating that the terminal device determines the priority for the each logical channel to multiplex the remaining uplink grant resources according to a service type of data that can be transmitted by a data radio bearer (DRB) corresponding to the each logical channel; or, the priority indication information is used for indicating that the terminal device determines the priority for the each logical channel to multiplex the remaining uplink grant resources according to a parameter configured by high layer signaling (par 284; the one or more RRC messages may further comprise a logical channel priority); or, the priority indication information is used for indicating the priority for the each logical channel to multiplex the remaining uplink grant resources (par 144; e.g. the eNB may control the scheduling of uplink data by configuring the following parameters for a logical channel (e.g. mapped one-to-one to a DRB) at the MAC layer: Priority, Prioritized Bit Rate (PBR), and Bucket Size Duration (BSD)).

Regarding claims 16, 22 and 30, Babaei discloses:
the priority indication information is used for indicating that the terminal device determines the priority for the each logical channel to multiplex the remaining uplink grant resources according to a parameter configured by high par 284; the one or more RRC messages may further comprise a logical channel priority), and wherein, the parameter configured by the high layer signaling comprises at least one of the following parameters: a priority level, a prioritized bit rate (PBR) and a bucket size duration (BSD) (par 144; e.g. the eNB may control the scheduling of uplink data by configuring the following parameters for a logical channel (e.g. mapped one-to-one to a DRB) at the MAC layer: Priority, Prioritized Bit Rate (PBR), and Bucket Size Duration (BSD)).

Regarding claim 31, Babaei discloses:
wherein, the uplink grant resources correspond to first numerology, and wherein the multiplexing manner is a partial logical channel multiplexing manner, and the partial logical channel multiplexing manner refers to that a logical channel multiplexing the remaining uplink grant resources is a logical channel corresponding to the first numerology (par 138; e.g. a first radio resource type may operate using at least one first TTI/numerology; wherein the remaining resources (if any) on the grouped grants for the first radio resource type reads on a partial logical channel multiplexing manner, see par 182).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YAOTANG WANG/           Primary Examiner, Art Unit 2474